[Cite as In re L.G., 2021-Ohio-1947.]

                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                        SCIOTO COUNTY




IN THE MATTER OF:                             :

        L.G.,                                : CASE NO. 20CA3928

        Adjudicated Dependent
        Child.                                : DECISION AND JUDGMENT ENTRY

                                             :

_________________________________________________________________

                                        APPEARANCES:

George L. Davis, IV, Portsmouth, Ohio for appellant.1

David M. Huddleston, New Boston, Ohio, for appellee.

CIVIL CASE FROM COMMON PLEAS COURT, JUVENILE DIVISION
DATE JOURNALIZED:6-4-21
ABELE, J.

        {¶1}     This is an appeal of a Scioto County Common Pleas Court,

Juvenile Division, judgment that granted Scioto County Children

Services (SCCS), appellee herein, permanent custody of L.G., the

biological child of mother A.G., appellant herein.

        Appellant assigns one error for review:

                 “THE TRIAL COURT ERRED BY GRANTING PERMANENT
                 CUSTODY BECAUSE SUCH WAS AGAINST THE MANIFEST

        1
       Different counsel represented appellant during the trial
court proceedings.
                                                                      2
SCIOTO, 20CA3928

           WEIGHT OF THE EVIDENCE.”


    {¶2}   Appellant is the natural mother of L.G., born August 7,

2008.   On June 7, 2017, appellee filed a complaint and motion for

temporary emergency custody.   The complaint alleged L.G., an eight-

year-old boy with severe autism spectrum disorder, to be a

dependent child.   In particular, the complaint averred that,

because L.G. lacked adequate parental care due to his mother’s

mental or physical condition, the child’s condition or environment

warranted the agency to assume his guardianship.

    {¶3}   Apparently, a June 6, 2017 report and subsequent SCCS

home visit revealed that dirty diapers, food products, pizza boxes,

and trash littered appellant’s home.   The complaint alleged

appellant to be disheveled, confused, and that she informed law

enforcement that “someone had invaded the house and did all the

damage, and that the NSA had bugged her house.”    Officials also

found L.G., dressed in a diaper and food-covered t-shirt that he

had been wearing for at least two days.

    {¶4}   Law enforcement transported appellant to a mental health

facility for evaluation and involuntary hospitalization.     An

investigation also revealed an extensive history with L.G. due to

his mother’s mental health issues and the child’s autism spectrum
                                                                     3
SCIOTO, 20CA3928

disorder diagnosis.   The child’s biological father lived out of

state, and L.G.’s maternal grandmother, who had cared for him in

the past, could not do so now.

    {¶5}   On June 7, 2017, the trial court issued an emergency care

order.   SCCS then developed a case plan that appellant would need

to undertake to protect L.G: (1) complete a mental health

evaluation; (2) take all prescribed medications; (3) refrain from

self-adjusting her medications; (4) regularly meet with her medical

team; (5) keep her home clean, vacuum when necessary, wash dishes

daily and take out the garbage; and (6) send L.G. to school daily.

    {¶6}   Subsequently, appellee requested permanent custody of the

child.   SCCS asserted that L.G. had been in its temporary custody

for more than 12 months out of a consecutive 22-month period.

Appellee further claimed that appellant has bi-polar disorder, a

history of discontinuing her medication, and that she can become

“paranoid and delusional.”   SCCS also noted that it took custody of

the child by parental agreement three times, and on four other

occasions removed the child from his mother’s care.   The motion

also stated that appellant had been involuntarily hospitalized for

several months, released in October 2017 to a group home, but

relapsed and was again hospitalized.
                                                                      4
SCIOTO, 20CA3928

    {¶7}   The permanent custody motion further alleged that, after

appellant’s April 2018 release from the state hospital, she

increased her visits with L.G.    After SCCS placed L.G. on an

“extended home visit” on December 19, 2018, a caseworker visited

appellant’s home on January 11, 2019 and observed a visibly

agitated L.G., who had been sent home from school due to his

disruptive behavior.   The caseworker further observed that home

conditions “were becoming a concern.”

    {¶8}   On January 23, 2019, appellant called the caseworker to

accuse her of stealing appellant’s purse.     After the caseworker

visited appellant’s home and searched for her purse, they found the

purse under a chair cushion.     However, appellant’s home was in

“disarray, with dirty clothes piled up, dirty dishes all over, and

a broken-down bed frame in the dining room.”     Appellant blamed L.G.

for the mess and said that she heard the voice of a “creeper” who

tells L.G. to tear up papers and throw them on the floor.

Appellant also accused the caseworker of stealing her keys.

    {¶9}   Due to L.G.’s behavior, SCCS transferred him to a

different school.   However, the new school reported that L.G.’s

outbursts had become very aggressive and caused concern for staff

safety.    Meanwhile, appellant called SCCS’s hotline to report about
                                                                      5
SCIOTO, 20CA3928

SCCS stalking her.

    {¶10} The permanent custody motion further alleged that a

caseworker and supervisor visited appellant’s home on March 1, 2019

and discovered deteriorated mental condition and home conditions,

and that L.G. exhibited aggressive behavior.   Consequently, SCCS

removed L.G. from appellant’s home and, because of no other

available placement, returned him to a home that specializes in

children with autism spectrum disorder.   The permanent custody

motion also alleged appellant’s inability to remain stable, to

provide specialized care that L.G. requires, the absence of any

area relatives who could provide for L.G., and the disruptions

caused by repeated removals.

    {¶11} On November 26, 2019, the trial court held a hearing to

consider appellee’s request for permanent custody.   Because L.G.’s

biological father (E.I.) appeared for only the second time during

the proceedings, the trial court appointed counsel for E.I. and

continued the hearing.

    {¶12} On January 28, 2020, SCCS, appellant, appellant’s

counsel, E.I., E.I.’s counsel and the guardian ad litem (GAL)

appeared at the permanent custody hearing. E.I. testified that he

also has bi-polar disorder, a “lack of experience with autistic
                                                                        6
SCIOTO, 20CA3928

children,” and that he had not seen L.G. since he was four-years-

old.    E.I. testified that “with her being bipolar that there are

mood swings and even if I have custody of him, I don’t think I

would be any better than her and I think that we’re detrimental to

his autism getting better.    So I’d rather give him to somebody * *

* that can take care of him the way he’s supposed to be.”        E.I.

agreed to terminate his parental rights and further opined that

L.G. should not be returned to appellant.    E.I. testified that

L.G.’s placement [with the specialized foster home] means that he

is “getting help on his autism and our intervening is going to hurt

him.”

       {¶13} SCCS Caseworker Naomi Kinsel testified that SCCS has been

involved with L.G. since 2010, when they first removed him from

appellant’s care through parental agreement.    SCCS removed L.G.

again in October 2011, and returned him to appellant in September

2012.    SCCS removed L.G. once again by parental agreement in

February 2013 and August 2014.    Kinsel, who became the caseworker

in 2014, testified that because appellant was “not taking her

medications as prescribed and so, he was removed from the home

again so that she could get herself together again.    Get the home

cleaned up, get back on her meds, get back on track.”

       {¶14} Caseworker Kinsel explained that in January 2015,
                                                                      7
SCIOTO, 20CA3928

appellant’s mother, V.G., assumed L.G.’s legal custody for

approximately six months.    However, there “was an incident at the

home. [V.G.] couldn’t manage [L.G.’s] behavior.     I believe that was

the time that he had gotten out of the house.     He had run away

toward a neighbor’s house.    There was a pool.   He was going

straight for the pool and we removed him then. * * * [V.G.]

reported that she could no longer manage [L.G.].”     Thus, SCCS

removed L.G. from V.G.’s custody in July 2015.     In October 2015,

SCCS returned L.G. to appellant.

    {¶15} Caseworker Kinsel further testified that the current case

began in June 2017 when SCCS received a call regarding L.G.’s

living conditions.    Initially, SCCS attempted to work with

appellant to keep L.G. with her, but when appellant was

hospitalized SCCS removed L.G.     Appellant had been hospitalized

from June 2017 until her release to a group home in October 2017.

However, within a month appellant returned to the state hospital

and remained there until April 2018.

    {¶16} After appellant secured appropriate housing, SCCS

permitted visits with L.G. and also administered a December 2018

trial placement.     Approximately one month later, appellant’s mental

condition and living conditions again began to deteriorate.

Caseworker Kinsel testified that, after appellant accused her of
                                                                       8
SCIOTO, 20CA3928

stealing her purse, Kinsel visited appellant’s home to help her

search for the purse and observed the deteriorating living

conditions.    Kinsel also testified that L.G. began to have problems

in school “acting out in the classroom,” and the agency transferred

him to another school.    Kinsel again visited appellant’s home at

the end of February and found it “in disarray.    There were dirty

clothes piling up in the bathroom.    Dirty dishes all over, cups

needed to be thrown away.    The bedframe had been moved to the

dining room.    It had been broken down and there was a mattress that

was also moved on there. [Appellant] also reported to me that day

that her keys were missing and she knew that I had them.     And, I

did not * * * have any of her keys.”    Apparently, appellant blamed

L.G. for the condition of the home.    Further, appellant informed

Kinsel that she had “a creeper in the house, either in the house or

outside of the house, that was telling [L.G.] to do these things. *

* * [S]he said that she heard the voices tell [L.G.] to tear up the

paper in the house.”    On March 1, 2019, SCCS removed L.G. and

returned him to the special needs home in which he had been placed

in 2017.   Kinsel explained that L.G. does well at the special needs

home and that L.G. is nonverbal.    “He can say some words

sporadically,” and understands prompts but cannot have a

conversation.    The foster family is “willing to keep him in their
                                                                       9
SCIOTO, 20CA3928

home.   I’m not sure if they would ever adopt him or not, but they

certainly don’t want him placed anywhere else.   They want him to

stay with them.”

    {¶17} Caseworker Kinsel further testified that, during

appellant’s visit with her son at McDonald’s, appellant acted in a

condescending manner and filed a complaint that alleged that Kinsel

controlled L.G. via radio control.   Appellant also accused Kinsel

of assaulting her and L.G. with a taser, and that SCCS used remote

devices to control appellant and L.G.   Kinsel also recalled one

visit when appellant told her that someone had broken into her

home, manipulated her with medications and raped her.   Appellant

also told Kinsel that neighbors sift through her trash and that

SCCS stalks her.   Kinsel did acknowledge that appellant and L.G.

have a strong parental bond, and that appellant is affectionate

with L.G.

    {¶18} On April 7, 2020, the permanent custody hearing continued

and GAL Robert Johnson testified.    Johnson stated that he met with

L.G. at least once at his mother’s home, once at his foster

family’s home and that he had met with appellant several times.

Johnson had concerns about appellant’s “ability to distinguish

reality from what I think are delusions, paranoid delusions.”

Johnson testified about experiences with appellant in which she
                                                                     10
SCIOTO, 20CA3928

believes that others manipulate and control both her and L.G.

    {¶19} V.G., appellant’s mother, testified that, after she lived

in North Carolina for two years, she returned to the area in

September   2019.    She last observed L.G. at the visit with

appellant at McDonald’s and he seemed subdued and “zombiish.”     V.G.

testified that she returned to Scioto County because of North

Carolina’s high cost of living and that she also knew that

appellant did not have custody of L.G.: “if I came back and she

[appellant] was overwhelmed because an autistic child is more

difficult to handle than a normal child.     You have to have eyes on

them continually and I thought I could help her out a little bit,

give her a break now and then so she could rest or something.”

V.G. stated that she believed L.G. could be placed with appellant

and that she is “there for her to fall back on if she needs me.”

    {¶20} Dustin Kesler, Case Manager at Ascend Counseling and

Recovery, served as L.G.’s personal aide from October 2014 to

February 2016.      Kesler testified that L.G. is in a better mood when

with his grandmother and appellant than when he is in foster care.

    {¶21} Appellant testified that she did her best to raise L.G.

and to provide for his needs.      Since SCCS removed L.G., there “have

been a lot of home invasions, um, and toxins and their air. . .”
                                                                     11
SCIOTO, 20CA3928

When asked if her house is in better condition, she replied, “I

don’t think anything’s really changed.   We improved the heating

units and there have been more violations to the home.”   On cross

examination, appellant testified about Caseworker Kinsel coming

into her first grade classroom and:

    there was a manipulation in the classroom and the
    nineteen eighties government had issued, um, radio remote
    controls for children that were malbehaved. * * * IT was
    a new thing being passed around to all the classrooms,
    um, the state government was experimenting, um,
    privately, and um, anyway, Naomi, or whatever her name
    is, had left one of those little radio remote controls in
    the classroom and, um, one of these social workers had
    re-entered our classroom at some point with the
    malbehaved substitute teacher, used the radio, um, and,
    uh, infected my ear. At that same time a couple of
    malbehaved, older brunettes screamed at a high-pitch and
    ruined by inner ears, um, and uh, my inner brain. Um,
    so, that affected my memory, my focus and attention while
    we’re eating, um, it affected my inner calculator. I
    couldn’t do math problems in my head. I had to use
    paper. Um, and it also got to be a disability where I
    couldn’t use inter-brain mental communication or praying.
    I had a hard time mentally focusing. Um, and so, at that
    point the government did recall all of those radio
    control gadgets. Um, they had them recalled. They were
    illegal that year and just within a few months of being
    issued.

    {¶22} Appellant went on to explain that during her pregnancy,

she received an “iron bomb” that poisoned her three times with

toxins “by Mr. Bowman or his associates.”   Appellant also outlined

“home invasions” when “court-placed lawyers” “play dirty and they

do invade homes.”   Further, appellant testified that when L.G.
                                                                     12
SCIOTO, 20CA3928

comes for an extended stay, a “listening device or microphone, um,

to tell, the voice on there told [L.G.] to tear up some paper and

[L.G.] continued to tear up paper. * * *    Someone was actually,

destroying this (inaudible) baby and putting his mother through a

lot of pain.”    Appellant also described her neighbors: “the next

door neighbor is a cold blooded, thieving, uh, murderer.    Two doors

down is a drug dealing murderer.    Three doors down is a cold

blooded freak.   Across the way in the other, in the other is a coal

black thug, criminal killer.    I mean, it’s a daily process.”

Appellant also claimed that Naomi (a caseworker),

    has been breaking through that lock, those locks, and
    have introduced, um, her presence in my house and has
    caused a mass hysteria in the neighborhood, among other
    social workers have done the same thing. Um, many people
    have invaded my home. People want to harm lovely young
    women that have no male around. It’s common. * * * This
    is nothing new.

    {¶23} Appellant described a summer 2018 incident that occurred

after the court discharged her from the state hospital.    Appellant

stated that she observed an SCCS employee or foster parent strike

her child, foster parent grab her phone and purse, verbally abuse

appellant and her mother, but then state that “[i]t was all a

cover-up.”   Appellant further alleged that during the McDonald’s

visit, SCCS tasered her.    When L.G. visited appellant, she claimed

that he “was sedated” and both manipulated and assaulted.
                                                                   13
SCIOTO, 20CA3928

Appellant did acknowledge, however, that she informed the foster

mother that she did not administer L.G.’s medications as

prescribed.   Appellant testified that the reason she wants custody

is:

      Love, education is a big issue. I think CPS has failed
      his education beyond, beyond, beyond what I was working
      with him on. So has ODE. I’m not sure what all the
      coordinated activities of them between MH or ODE and CPS
      and DD and TCC and SOMC, and, * * * LEE, and, um, I’m not
      sure what all the coordination events have been against
      someone that’s non-crime when professionals have prison
      sentences but it has been going on.

Also, appellant stated that the day before the hearing she heard

“three or four different” voices in her home.

      {¶24} On April 27, 2020, the trial court (1) awarded SCCS

permanent custody of L.G.; (2) found that L.G. cannot be placed

with either parent, or should not be placed with either parent,

within a reasonable amount of time; and (3) determined that placing

L.G. in appellee’s permanent custody is in L.G.’s best interest.

The court further determined that the relationship between L.G. and

appellant is detrimental to the child, and that appellant’s mental

health disorder and struggle to differentiate “between reality and

delusion” prevents her from appropriately caring for her child.

Also, the court found that L.G. has been in appellee’s temporary

custody since June 7, 2017.   Thus, the trial court granted
                                                                      14
SCIOTO, 20CA3928

appellee’s request for L.G.’s permanent custody.   This appeal

followed.

                                   I.

    {¶25} In her sole assignment of error, appellant asserts that

the trial court’s permanent custody decision is against the

manifest weight of the evidence.    In particular, appellant argues

that: (1) she had been stable for at least six months before she

regained custody of L.G., (2) SCCS should have given her more time

than one month with L.G., and (3) she, in essence, has completed

the case plan requirements.



                    Permanent Custody Principles

    {¶26} In general, a parent has a “fundamental liberty interest”

in the care, custody, and management of his or her child and an

“essential” and “basic civil right” to raise his or her children.

Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d

599 (1982).   A parent’s rights, however, are not absolute.   In re

D.A., 113 Ohio St.3d 88, 2007-Ohio-1105, 862 N.E.2d 829, ¶ 11.

Rather, “ ‘it is plain that the natural rights of a parent * * *

are always subject to the ultimate welfare of the child, which is

the polestar or controlling principle to be observed.’ ” In re

Cunningham, 59 Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979), quoting
                                                                     15
SCIOTO, 20CA3928

In re R.J.C., 300 So.2d 54, 58 (Fla.App. 1974); accord In re B.S.,

4th Dist. Jackson No. 19CA6, 2019-Ohio-4143, ¶ 41.



                         Standard of Review

     {¶27} A reviewing court generally will not disturb a trial

court’s permanent custody decision unless the decision is against

the manifest weight of the evidence.   In re R.M., 2013-Ohio-3588,

997 N.E.2d 169, ¶ 53 (4th Dist.); In re T.J., 4th Dist. Highland

Nos. 15CA15 and 15CA16, 2016-Ohio-163, ¶ 25; In re I.W., 4th Dist.

Pike No. 19CA902, 2020-Ohio-3112, ¶ 18.   When an appellate court

reviews whether a trial court’s permanent custody decision is

against the manifest weight of the evidence, the court “ ‘ weighs

the evidence and all reasonable inferences, considers the

credibility of the witnesses and determines whether in resolving

conflicts in the evidence, the [finder of fact] clearly lost its

way and created such a manifest miscarriage of justice that the

[judgment] must be reversed and a new trial ordered.’ ”   Eastley v.

Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 20,

quoting Tewarson v. Simon, 141 Ohio App.3d 103, 115, 750 N.E.2d 176

(9th Dist.2001), quoting State v. Thompkins, 78 Ohio St.3d 380,

387, 678 N.E.2d 541 (1997), quoting State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983).
                                                                     16
SCIOTO, 20CA3928

      {¶28} In a permanent custody case, the ultimate question for a

reviewing court is “whether the juvenile court’s findings * * *

were supported by clear and convincing evidence.”   In re K.H., 119

Ohio St.3d 538, 2008-Ohio-4825, 895 N.E.2d 809, ¶ 32.   In

determining whether a trial court based its decision upon clear and

convincing evidence, “a reviewing court will examine the record to

determine whether the trier of facts had sufficient evidence before

it to satisfy the requisite degree of proof.”   State v. Schiebel,

55 Ohio St.3d 71, 74, 564 N.E.2d 54 (1990).   “Thus, if the children

services agency presented competent and credible evidence upon

which the trier of fact reasonably could have formed a firm belief

that permanent custody is warranted, then the court’s decision is

not against the manifest weight of the evidence.”   R.M. at ¶ 55; In

re K.M., 4th Dist. Highland No. 20CA4 & 20CA6, 2020-Ohio-4476, ¶

38.



      {¶29} When reviewing evidence under this standard, appellate

courts generally defer to a trial court’s determination of

credibility matters, which are crucial in these cases when a

written record may not adequately reflect a witness’s demeanor and

attitude.   Eastley at ¶ 21; Davis v. Flickinger, 77 Ohio St.3d 415,

419, 674 N.E.2d 1159 (1997).   A reviewing court should find a trial
                                                                    17
SCIOTO, 20CA3928

court’s permanent custody decision against the manifest weight of

the evidence only in the “ ‘ exceptional case in which the evidence

weighs heavily against the decision.’ ”   Id., quoting Martin at

175, 485 N.E.2d 717.



                         Statutory Framework

    {¶30} A children services agency may obtain permanent custody

of a child by (1) requesting it in the abuse, neglect, or

dependency complaint under R.C. 2151.353, or (2) filing a motion

under R.C. 2151.413 after obtaining temporary custody.    In this

case, appellee sought permanent custody of the child under a R.C.

2151.413 motion.   When an agency files a R.C. 2151.413 permanent

custody motion, R.C. 2151.414 applies.    R.C. 2151.414(A).

    {¶31} R.C. 2151.414(B)(1) provides that a trial court may grant

a children services agency permanent custody of a child if the

court finds, by clear and convincing evidence, that (1) the child’s

best interest would be served by the award of permanent custody,

and (2) any of the conditions in R.C. 2151.414(B)(1)(a)-(e) apply.

    {¶32} In the case sub judice, the trial court found that L.G.

has been in appellee’s temporary custody for more than 12 months of

a consecutive 22-month period.   Thus, R.C. 2151.414(B)(1)(d)
                                                                     18
SCIOTO, 20CA3928

applies. Because appellant does not challenge the trial court’s

R.C. 2151.414(B)(1)(d) finding, we do not address it.

      {¶33} The trial court also thoroughly addressed R.C.

2151.414(D)’s best-interest framework.   To determine the best

interest of a child at a hearing held pursuant to division (A) of

this section of the Revised Code, R.C. 4151.414(D)(1) instructs

courts to consider all relevant factors, including, but not limited

to:

      (a) The interaction and interrelationship of the child
      with the child’s parents, siblings, relatives, foster
      caregivers and out-of-home providers, and any other
      person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the
      child or through the child’s guardian ad litem, with due
      regard for the maturity of the child;

      (c) Custodial history of the child, including whether the
      child has been in the temporary custody of one or more
      public children services agencies * * * for twelve or
      more months of a consecutive twenty-month period ending
      on or after March 18, 1999;

      (d) The child’s need for a legally secure placement and
      whether that type of placement can be achieved without a
      grant of permanent custody to the agency;

      (e) Whether any of the factors in divisions (E)(7) to
      (11) of this section apply in relation to the parents and
      child.

      {¶34} Consequently, R.C. 2151.414(D)(1) requires a court “to

consider ‘all relevant factors,’ including five enumerated
                                                                    19
SCIOTO, 20CA3928

statutory factors * * * No one element is given greater weight or

heightened significance.”   In re C.F., 113 Ohio St.3d 73, 2007-

Ohio-1104, 862 N.E.2d 816, ¶ 57, citing In re Schaefer, 111 Ohio

St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 6.

     {¶35} In applying the R.C. 2151.414(D)(1) factors, the trial

court in the case at bar found that it is in the child’s best

interests to terminate appellant’s parental rights for the

following reasons:

     {¶36} As for the R.C. 2151.414(D)(1)(a) “the interaction and

interrelationship of the child with the child’s parents, siblings,

relatives, foster care givers and out-of-home providers, and any

other person who may significantly affect the child,” the trial

court determined that appellant’s relationship with L.G. is

detrimental to the child.   While the court readily acknowledged

appellant’s love for her son and her desire to love and care for

him, the court questioned appellant’s ability to care for her

child.   The court stated that (1) the “testimony presented is

uncontroverted that [appellant] suffers from a mental health

disorder,” (2) appellant acknowledged that she did not administer

her son’s prescribed medications because she disagrees with them,

and (3) appellant believes that she knows more about her mental

health conditions than any of her physicians.     The court concluded
                                                                    20
SCIOTO, 20CA3928

that appellant’s bipolar disorder causes her to struggle “with

differentiating between reality and delusion” and “these delusions

will at times prevent [appellant] from appropriately caring for her

child.”

    {¶37} The trial court also noted that L.G’s relationship with

his father is non-existent, a word used by L.G.’s father who admits

to not having seen L.G. since he was approximately four years old.

The court indicated that L.G.’s father testified that he recognizes

that he is not in a position to care for L.G. and that L.G. is

better served in the permanent custody of SCCS.   Finally, the court

recognized that L.G. appears to be well-cared for and content in

his foster home, and although the foster family “may not wish to

adopt [L.G.], they do wish to keep him in their home.”

    {¶38} As for the R.C. 2151.414(D)(1)(b) “wishes of the child,”

the trial court indicated that it did not conduct an in-camera

interview due to “the child’s diagnosis of autism and testimony

from multiple witnesses that the child is non-verbal and severely

limited in his ability to communicate.”   The court noted that

appellant also agreed that such an interview would be futile.    The

court did, however, receive input concerning the child’s wishes

from the GAL report.
                                                                   21
SCIOTO, 20CA3928

    {¶39} For the R.C. 2151.414(D)(1)(c) factor concerning the

child’s “custodial history,” the court determined that:

    the child has been involved with or in the custody of CSB
    on multiple occasions since September 2010. He has been
    removed by parental agreement with CSB on multiple
    occasions; he has been placed in the temporary custody of
    the agency with legal custody ultimately being vested
    with his maternal grandmother; temporary custody has been
    awarded to CSB with custody of the child being returned
    to his mother; ultimately resulting in his removal in
    June 2017 and his temporary custody remaining with CSB.

    {¶40} As for the R.C. 2151.414(D)(1)(d) “need for a legally

secure permanent placement” and the ability to achieve placement

without a grant of permanent custody to the agency, the court

found:

    [T]he Court has no doubt of the love of this mother for
    her child. However, it is abundantly clear that Ms.
    G[.....] cannot care for this child. It is clear from
    her own testimony that Ms. G[.....] suffers from frequent
    delusions. Ms. G[.....] has testified that she heard 3
    or 4 voices telling her things as recently as the day
    before the hearing. She has testified that she has heard
    voices telling her son to do things. She rationalized
    [L.G.]’s behavior based on hearing these voices. On the
    one hand she displays delusions of grandeur as
    illustrated by her comments that [L.G.] ‘has acquired
    much more academic skill from her than any other teacher’
    and that she ‘thinks she understands more about her
    mental health than any of her doctors can comprehend.’
    But on the other, she displays paranoid delusions as
    evidenced by her statements that the government has
    placed radio devices in classrooms to control students;
    that she has been drugged and raped; that others have
    broken into her home on multiple occasions; and her focus
    on Ms. Kinsel and accusing Ms. Kinsel of stealing from
    her and assaulting her. The Court is of the opinion that
                                                                    22
SCIOTO, 20CA3928

    although Ms. G[.....] may not deliberately harm her
    child, it isn’t difficult to envision a time or occasion
    where her delusions cause her to act out toward her son.
    She has already withheld medication from him, because she
    did not think it necessary that he have it.

    {¶41} Finally, concerning R.C. 2151.414(D)(1)(e) and whether

any factor in divisions (E)(7) to (11) apply in relation to the

parents and to the child, the trial court found that R.C.

2151.414(E)(8) “may apply in that [appellant] has withheld medical

treatment, in the form of medication, from the child and not for

treatment by spiritual means through prayer alone or in accordance

with the tenets of a recognized religious body.”   After a thorough

review of the testimony, the trial court determined that the

appellant’s parental rights termination is in the child’s best

interest.

    {¶42} Appellant does not dispute L.G.’s temporary custody for

12 of 22 months, so we do not address it.   However, appellant

contends that (1) the trial court erred in finding that permanent

custody is in the child’s best interest, (2) the trial court

“simply blamed mother’s mental health” and granted the permanent

custody motion without a meaningful analysis of the best interest

of the child factors, and (3) the “real obstacle between Appellant

and her son was Scioto County Children Services Board and an

irritated caseworker.”   Further, appellant argues that although her
                                                                       23
SCIOTO, 20CA3928

initial hospitalization and deplorable home conditions formed the

genesis of L.G.’s removal, at the time of the permanent custody

hearing she “was no longer institutionalized, was maintaining a

stable and cleaner home, and would have been able to care for her

son again if given the chance.”

    {¶43} Our review of the record reveals the long-standing issues

in this case and SCCS multiple attempts to reunite this family.        As

appellee points out, the child has been in SCCS’s care on seven

different occasions.   After appellant’s hospitalization, SCCS

returned L.G. to appellant for an extended visit to determine

whether appellant could safely care for the child.   However, the

child’s condition, appellant’s mental condition, and their living

conditions rapidly deteriorated.   Moreover, L.G.’s caseworker and

the GAL testified about multiple instances of appellant’s inability

to distinguish reality from delusion.   Finally, and sadly,

appellant’s own testimony supported the trial court’s conclusion

concerning appellant’s inability to distinguish reality from

delusion and to properly care for her child.

    {¶44} Consequently, after our review, we agree with the trial

court’s conclusion that clear and convincing evidence supports the

finding that the child should not be placed with appellant.      The

conditions that led to the child’s removal included appellant’s
                                                                     24
SCIOTO, 20CA3928

serious mental health issues, appellant’s inability to maintain a

safe, stable, and permanent home, and appellant’s bipolar disorder

and hospitalization.   SCCS became involved when L.G.’s safety was

in jeopardy and, although appellant’s condition improved

sufficiently to be released from hospitalization, she believed that

she knows more about her condition than her physicians, and that

she continues to suffer from multiple paranoid delusions.   A

reading of appellant’s testimony reveals rambling and stark

examples of paranoia and delusions.   Appellant accused SCCS staff

members, foster parents, and others of manipulating her, stealing

from her, and harming her and her son.   See In re S.C., 9th Dist.

Summit No. 27676, 2015-Ohio-2623, ¶ 41 (mother’s delusions and

paranoia contributed to trial court granting permanent custody to

agency); In re D.G., __ N.E.3d __, 2021-Ohio-429 (1st Dist.), ¶ 19

(given extensive evidence of mother’s delusional behavior and

demonstrated impact on her ability to provide a stable and secure

environment for child, trial court’s decision to award permanent

custody affirmed).

    {¶45} As the trial court and appellee both candidly agree,

appellant’s love for her son is unquestionable.   However, we agree

with the trial court that clear and convincing evidence exists to

support the view that appellant’s chronic mental illness and
                                                                   25
SCIOTO, 20CA3928

delusions render her unable to appropriately care for her son, and

to provide an adequate permanent home.   Consequently, after our

review in the case sub judice, we agree with the trial court’s

conclusion that appellee adduced ample competent, credible clear

and convincing evidence to support the determination that a

permanent custody award is warranted and in the child’s best

interest.

    {¶46} Accordingly, based upon the foregoing reasons, we

overrule appellant’s assignment of error and affirm the trial

court’s judgment.

                                  JUDGMENT AFFIRMED.




                          JUDGMENT ENTRY
                                                                    26
SCIOTO, 20CA3928

    It is ordered that the judgment be affirmed.   Appellee shall

recover of appellant the costs herein taxed.

    The Court finds there were reasonable grounds for this appeal.

    It is ordered that a special mandate issue out of this Court

directing the Scioto County Common Pleas Court, Juvenile Division,

to carry this judgment into execution.

    A certified copy of this entry shall constitute that mandate

pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                  For the Court




                                  BY:_____________________________
                                     Peter B. Abele, Judge




                         NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.
                                                                 27
SCIOTO, 20CA3928



                          TOPICS & ISSUES


     Permanent custody–trial court’s decision to award children
services agency permanent custody of child not against the manifest
weight of the evidence when mother’s chronic mental illness and
delusions render her unable to care for her son.